                IN THE UNITED STATES DISTRICT COURT
             FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MEI GUANG CHEN,                         :
     Plaintiff,                         :
                                        :
      v.                                :      CIVIL ACTION NO. 19-CV-0379
                                        :
JIA SHENG YANG,                         :
      Defendant.                        :

                                       ORDER

      AND NOW, this 6th day of February 2019, upon consideration of Plaintiff Mei

Guang Chen’s Amended Complaint (ECF No. 6) and her Motion for Appointment of

Counsel (ECF No. 7), it is ORDERED that:

            1. The Amended Complaint is DISMISSED without prejudice for lack

               of subject matter jurisdiction for the reasons discussed in the Court’s

               Memorandum. Chen may not file an amended complaint in this case.

               However, she may refile this case in the proper state court, where

               federal jurisdiction will not be an issue.

            2. The Motion for Appointment of Counsel is DENIED.

            3. The Clerk of Court shall CLOSE this case.

                                        BY THE COURT:


                                        /s/ Gerald J. Pappert
                                        GERALD J. PAPPERT, J.
